Title: John Paul Jones to the American Commissioners, 9 December 1778: résumé
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Lorient, December 9, 1778: I forward the enclosed memorial from gentlemen who were taken prisoner under my command. They observe that “I am well acquainted with their situation.” Their present treatment is incompatible with reason, law, and humanity. Of the two hundred prisoners on board the Patience, only one hundred thirty remain. I cannot believe that you have ordered any of them back home, or set them at liberty without parole, when others of their rank are still imprisoned and you are awaiting the exchange with London. Rïou, who is in charge of the prisoners, menaces them if they dare complain; he is the scoundrel who sowed discord on the Ranger.
If the exchange of prisoners does not occur immediately, I recommend transferring the men ashore. They ask that you return an answer through Rev. Father John, professor of English and chaplain to comte d’Orvilliers.>
